                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
SHAWN MURPHY,

                          Plaintiff,
      v.                                                  Case No. 20-cv-22-pp

T. KLUGE, M. HILLE,
J. MUENCHOW, C. O’DONNELL
and WISCONSIN DEPARTMENT OF CORRECTIONS,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
 WITHOUT PREPAYING FILING FEE (DKT. NO. 2), SCREENING COMPLAINT
             UNDER 28 U.S.C. §1915A AND DISMISSING CASE
______________________________________________________________________________

      Shawn Murphy, an inmate at the Waupun Correctional Institution who

is representing himself, filed a complaint under 42 U.S.C. §1983, alleging that

the defendants violated his constitutional rights. This decision resolves the

plaintiff’s motion for leave to proceed without prepaying the filing fee, dkt. no.

2, and screens his complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.




                                         1

           Case 2:20-cv-00022-PP Filed 04/30/20 Page 1 of 11 Document 11
§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.

      On February 10, 2020, the court ordered the plaintiff to pay an initial

partial filing fee of $1.05. Dkt. No. 7. The court received that fee on March 13,

2020. The court will grant the plaintiff’s motion for leave to proceed without

prepaying the filing fee and will require him to pay the remainder of the filing

fee over time in the manner explained at the end of this order.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”


                                          2

        Case 2:20-cv-00022-PP Filed 04/30/20 Page 2 of 11 Document 11
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.    The Plaintiff’s Allegations

      The plaintiff names five defendants: (1) T. Kluge, who works in the

business office at Waupun Correctional Institution; (2) M. Hille, financial

program supervisor at Waupun; (3) J. Muenchow, institution complaint

examiner at Waupun; (4) C. O’Donnell, who works for the Wisconsin

Department of Corrections’ Office of the Secretary; and (5) the Wisconsin

Department of Corrections. Dkt. No. 1 at 1-2.

      The plaintiff alleges that in December 2000, he was sentenced to twenty-

five years of probation. Id. at 2. He says that in 2012, he made “some mistakes”


                                          3

        Case 2:20-cv-00022-PP Filed 04/30/20 Page 3 of 11 Document 11
and his new probation officer, Ms. Heerly, “jumped” to revoke him. Id. at 2, 4.

According to the plaintiff, Heerly believed that he should have gone to prison

for his criminal case, State of Wisconsin v. Shawn Murphy, Case Number

2000-CF-156. Id. at 4.

      Next, the plaintiff alleges that he has a computer system set up at

Waupun to help him with his impairments and disabilities. Id. He says that his

learning disorders impair his major life activities. Id. at 5. The plaintiff states:

      I bring this up because there is another case 16-cv-1462 at Eastern
      District court about the DOC and some staff violating my civil rights
      ADA and right to court access just like the DOC and other staff are
      doing to stop me from showing DCC probation supervisor violated
      due process and equal protection of the law given by the U.S.
      Constitution and Bill of Rights because of personal/emotional
      problems with me.

Id.

      The plaintiff goes on to explain the circumstances leading up to the

revocation of his probation. He alleges that on July 8, 2013, he ended up at the

St. Joseph’s Hospital Emergency Room because Ms. Heerly and his “PO agent”

were trying to force him to maintain a job even though he had a disability. Id.

at 6. An ER doctor allegedly gave the plaintiff narcotic “psy med’s,” a social

worker used “psychological method” to help him gain control of his anger at

probation and tried for placement at a “1/3 house.” Id. The plaintiff says that

the next morning, the cops came and placed him in custody at the Washington

County Jail on a probation hold. Id. He states that his PO told him it had been

alleged that he made verbal threats, acted belligerently and used profanity

toward crisis workers, and had engaged in controlling and harassing behavior.


                                          4

        Case 2:20-cv-00022-PP Filed 04/30/20 Page 4 of 11 Document 11
Id. The plaintiff contends that he did not know what she was talking about and

that these allegations were mostly lies. Id.

      The plaintiff says that at his revocation hearing, the ALJ determined that

the Department had not met its burden to prove “allegation seven.” Id.

According to the plaintiff, this statement about burden led his attorney “to do

an 809.32 no merit.” Id. at 7. The plaintiff says that, because he was revoked,

his attorney believed that “allegation seven” could be used to increase his

sentence. Id. at 7-8. He alleges that the sentencing court illegally increased his

sentence by using the inaccurate information, and the court relied on false

information to sentence him to twenty years. Id. at 8. The plaintiff states that

the Wisconsin Court of Appeals did not identify this error, though the plaintiff

covered it as best he could in response to the no-merit brief. Id.

      The plaintiff alleges that on February 1, 2017, he tried to file a rule

794.06 petition for writ of habeas corpus with the Wisconsin Court of Appeals

based on ineffective assistance of counsel. Id. at 9. He states that, because of a

“technical error,” his filing papers were not accepted, and the Wisconsin Court

of Appeals denied his petition on May 25, 2017. Id. The plaintiff says that the

error was an “actual injury” given the fact that he has impairments, “so at the

time of filing of the petition 2-1-2107 I had no meaningful access to the law

library (see case 16-cv-1462-PP) in your court.” Id.

      The plaintiff alleges that defendants Muenchow and O’Donnell did not

investigate facts alleged in an inmate complaint, in contravention of their




                                         5

        Case 2:20-cv-00022-PP Filed 04/30/20 Page 5 of 11 Document 11
responsibility under the Wisconsin Administrative Code. Id. at 10. He says that

his rights to court access were violated again. Id.

      For relief, the plaintiff seeks a declaratory judgment that the defendants

deliberately harmed him, an injunction forcing prison authorities to give him

meaningful access to the courts, nominal damages and punitive damages. In

support of his request for punitive damages, the plaintiff states:

      The facts show the defendants were motivated to hurt me, on
      purpose, to block my civil rights given in Bill of Rights, 1st, 5th and
      14th Amendments, which give me due process and equal protection
      of law. So I sit on an illegal sentence in prison, the defendants only
      try to stop my court access because they know the due process
      violation in the sentencing after revocation 2013 will show the DOC
      had me put in prison, [Ms.] Heerly made up 2013 DOC-414
      revocation and after 6 years of suffering loss of my due process and
      equal protection of the law, fighting severe impairment to show facts,
      which now I can do.

Id. at 10-11.

      C.     Analysis

      Prisoners have a due process right to access to the courts and must be

given a reasonably adequate opportunity to present their claims. Bounds v.

Smith, 430 U.S. 817, 825 (1977). To state an access-to-the-courts claim, a

prisoner must show that the alleged interference caused actual injury:

      The requirement that prisoners making access-to-courts claims
      allege specific prejudice should not be understood as an onerous
      fact-pleading burden; it is simply a requirement that a prisoner’s
      complaint spell out, in minimal detail, the connection between the
      alleged denial of access to legal materials and an inability to pursue
      a legitimate challenge to a conviction, sentence, or prison
      conditions.

Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006). The complaint must

“‘allow the court to determine at the outset of the litigation, before costly
                                         6

        Case 2:20-cv-00022-PP Filed 04/30/20 Page 6 of 11 Document 11
discovery is undertaken, whether the plaintiff has any tenable theory or basis

of suit,’ and . . . place the defendants on notice of the plaintiff’s claim so that

they can begin to prepare their defense.” Pratt v. Tarr, 464 F.3d 730, 733 (7th

Cir. 2006) (quoting Ryan v. Mary Immaculate Queen Ctr., 188 F.3d 857, 860

(7th Cir. 1999)).

      The plaintiff alleges that upon revocation of his probation, the sentencing

court illegally considered inaccurate information from “allegation seven” to

sentence him to twenty years. The plaintiff alleges that he did not have

meaningful court access, which resulted in the Wisconsin Court of Appeals’

dismissal of his habeas petition on a technical error.

      In Murphy v. Kamphuis, Case No. 16-cv-1462-PP (E.D. Wis.), the plaintiff

raised an access-to-the-courts claim related to the same probation revocation

proceedings. In that case, the plaintiff argued that the March 30, 2015 thirty-

day blanket denial of his ability to obtain a legal loan prevented him from filing

a petition for review with the Wisconsin Supreme Court. Murphy, 16-cv-1462,

Dkt. No. 108 at 34. The plaintiff stated that he had until April 23, 2015 to file

his petition and that the misguided suspension of his legal loan prevented him

from doing so, that the judge sentenced him to prison on “probation lies” and

that he remained in prison, and that the “actual injury was not getting to file

the petition” about the State lying in the revocation summary given to the

sentencing court. Id. at 34-35. At summary judgment, this court determined

that while the thirty-day legal loan suspension could have prevented the

plaintiff from timely filing a petition for review with the Wisconsin Supreme


                                          7

        Case 2:20-cv-00022-PP Filed 04/30/20 Page 7 of 11 Document 11
Court, the plaintiff could not show that he suffered an “actual injury” based on

the defendants’ actions. Id. at 35. The court explained, in part:

      After the plaintiff’s appointed appellate counsel filed a no-merit
      report under Wis. Stat. Rule 809.32, the court of appeals concluded
      that “the judgment may be summarily affirmed because there is no
      arguable merit to any issue that could be raised on appeal.” Dkt. No.
      77-2 at 1-2. The court’s opinion describes that in 2000, the plaintiff
      was convicted of first-degree sexual assault of a child after entering
      a guilty plea to the allegation that he had sexual contact with his
      stepdaughter. Id. at 2. At sentencing, the plaintiff was placed on
      probation for twenty-five years and in 2013, his probation was
      revoked. Id. He was sentenced to twelve years’ initial confinement
      and eight years’ extended supervision with 1,542 days of sentence
      credit. Id. The court of appeals explained that “an appeal from a
      sentencing after revocation is limited to issues raised by the events
      of the resentencing hearing and the judgment entered as a result of
      that sentencing hearing; the appeal does not bring the original
      judgment of conviction before the court.” Id. The court stated that
      the no-merit report discussed the sentencing court’s exercise of
      discretion and “[w]e agree with the report’s conclusion that there is
      no arguable merit to a claim that the court erroneously exercised its
      discretion at sentencing or imposed a sentence that was excessive.”
      Id.

      Next, the court of appeals addressed the fact that the revocation
      summary provided to the sentencing court listed eight alleged
      violations of the conditions of probation, but at the revocation
      hearing the administrative law judge found three of the allegations
      unfounded. Id. The court determined that no issue of arguable merit
      arose from including the unproven probation violations in the
      revocation summary because the plaintiff’s attorney had informed the
      court that the three allegations were not proven at the revocation
      hearing and because, just as the sentencing court may consider
      unproven offenses at sentencing, it may consider unproven
      allegations of probation violations. Id. at 2-3. The court of appeals
      also addressed the plaintiff’s contention that his sentencing counsel
      was ineffective for not objecting to information in the revocation
      summary that was given during sex offender treatment group or to
      his agent as part of his sex offender treatment requirements. Id. at
      3.

      …



                                        8

        Case 2:20-cv-00022-PP Filed 04/30/20 Page 8 of 11 Document 11
      To establish an “actual injury,” the plaintiff needs to present
      evidence demonstrating that he was prevented from pursuing a
      nonfrivolous, or potentially meritorious, legal action. See Harbury,
      536 U.S. at 414-15; Ortiz v. Downey, 561 F.3d 664, 671 (7th Cir.
      2009). The plaintiff claims that the State lied to the judge and made
      up evidence, and that the defendants’ preventing him from filing his
      petition “is actual injury.” Dkt. No. 81 at 33. But the court of appeals
      thoroughly addressed the plaintiff’s arguments and found that there
      was no arguable merit to any issue the plaintiff could raise on
      appeal, and the plaintiff has not presented proof that his claim has
      merit. See Love v. Scaife, 586 F. App’x 234, 236 (7th Cir. 2014) (at
      summary judgment, plaintiff compelled to present evidence that
      could convince a trier of fact that his post-conviction appeal raised
      arguable issues). The plaintiff’s access-to-the-courts claim fails
      because he has not shown that the alleged lack of access caused
      him actual injury. See id. (citing Lewis, 518 U.S. at 349); see also
      Harbury, 536 U.S. at 416 (“[T]he predicate claim [must] be described
      well enough to apply the ‘nonfrivolous' test and to show that the
      ‘arguable’ nature of the underlying claim is more than hope.”). The
      court will grant the defendants’ motion for summary judgment, and
      deny the plaintiff’s motion as to his access to the courts claim.

Id. at 35-36, 38-39 (emphasis added).

      In this case, the complaint does not allege that any defendant hindered

the plaintiff’s ability to pursue a legitimate challenge to his sentence. Based on

the attachments to the plaintiff’s complaint, the court perceives that he takes

issue with defendant Kluge’s failure to give him a legal loan to file a petition

addressing the sentencing after revocation in his criminal case. Dkt. No. 1-1 at

3-4. But given the Wisconsin Court of Appeals’ decision that there was no merit

to a claim that the plaintiff was sentenced based on inaccurate information, as

well as this court’s decision on the plaintiff’s access-to-the-courts claim

regarding the sentencing (albeit on a different ground), the court cannot

conclude that the plaintiff has any tenable theory or basis of suit.




                                         9

        Case 2:20-cv-00022-PP Filed 04/30/20 Page 9 of 11 Document 11
III.     Conclusion

         The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

         The court ORDERS that this case is DISMISSED under 28

U.S.C. §§1915(e)(2)(B) and 1915A(b)(1) because the complaint fails to state a

claim.

         The court will document that the plaintiff has incurred a “strike” under 28

U.S.C. §1915(g).

         The court ORDERS that the agency having custody of the plaintiff shall

collect from his institution trust account the $348.95 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff’s remaining balance, to the receiving institution.

         The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

         This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty days of the entry of


                                           10

          Case 2:20-cv-00022-PP Filed 04/30/20 Page 10 of 11 Document 11
judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight days of

the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed

within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 30th day of April, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        11

       Case 2:20-cv-00022-PP Filed 04/30/20 Page 11 of 11 Document 11
